DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via phone call from Schiller Hill (Reg. No. 78,886) on 11/25/2020.
The application has been amended as follows:
Please replace claim 1 with:
1.	(Currently Amended) A computer-implemented method, the method comprising:
detecting, at an electronic device, one or more biometric image signals of a user from an image sensing device;
detecting, at the electronic device, one or more raw acoustic signals associated with the user from an acoustic sensing devices, wherein the acoustic sensing device comprises:
a first audio transducer, including one or more speakers;
a second audio transducer, including one or more microphones; and
one or more motion sensors for sensing motion including a gyroscope,
accelerometer, IMU, or a combination thereof;
wherein the raw acoustic signals are detected by an output audio signal via the one or more speakers and receiving an input audio signal based on a reflection of output audio signal on the user via the one or more microphones;
identifying one or more biometric acoustic signals derived from the one or more raw acoustic signals;

applying a machine learning model to conduct feature extraction of the biometric signal input having one or more biometric acoustic signals and one or more biometric image signals;
generating a biometric user signature of the user from the machine learning
model;
performing a privacy preserving hashing function to the biometric user signature to generate a hashed biometric user signature;
determining whether the hashed biometric user signature satisfies a predetermined probabilistic threshold with an enrollment hashed signature of the user; and
authenticating an identity of the user upon detecting that the hashed biometric user signature satisfies the predetermined probabilistic threshold.

Please cancel claim 3.

Please replace claim 4 with:
4.	(Currently Amended)	The computer implemented method of claim 1, wherein the first audio transducer transmits ultrasonic audio signals in the frequency range of 11-24 kHz.

Please replace claim 5 with:
5.	(Currently Amended)	The computer implemented method of claim 1, wherein the second audio transducer receives and captures ultrasonic audio signals at a sampling rate of 48 kHz.

Please cancel claim 6.

Please replace claim 21 with:
21.	(Currently Amended)	The computer implemented method of claim 1, further comprising associating, when the predetermined probabilistic threshold is satisfied, the hashed biometric user signature with a same bucket as that of the enrollment hashed signature, and when the predetermined probabilistic threshold is not satisfied, the hashed biometric user signature with a different bucket as that of the enrollment hashed signature.

Please replace claim 22 with:
22.	(Currently Amended)	The computer implemented method of claim 21, wherein the predetermined probabilistic threshold is 80% similarity.

Please replace claim 29 with:
29.	(Currently Amended) A method of generating an anonymized user signature, the method comprising:
detecting, at an electronic device, one or more biometric acoustic signals;
generating a biometric signal input of the one or more biometric acoustic signals;
applying a machine learning model to conduct feature extraction of the biometric
signal input having one or more biometric acoustic signals;
	generating a biometric user signature of the user from the machine learning model;
performing one or more privacy preserving hashing functions to the biometric user signature to generate a hashed biometric user signature;
determining whether the hashed biometric user signature satisfies a predetermined
threshold with an enrollment hashed signature of the user;
	associating, when the predetermined threshold is satisfied, the hashed biometric user signature with a same bucket as that of the enrollment hashed signature, and when predetermined threshold is not satisfied, the hashed biometric user signature with a different bucket as that of the enrollment hashed signature; and
authenticating an identity of the user upon detecting that the hashed biometric user signature was placed in the same bucket as that of the enrollment hashed signature.

2.	This office action is in response to amendment filed on 11/20/2020. Claims 1, 4-5, 18-19, 21-23, and 29 have been amended. Claims 3 and 6 have previously been canceled. Claims 1-2, 4--5, and 7-29 have been presented. Claims 1-2, 4--5, and 7-29 are pending.
	
Claims 1-2, 4--5, and 7-29 are allowed.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
4. 	Applicant’s arguments on 11/20/2020 regarding the objections to the claims in view of proper amendments to the claims are persuasive thus, the objection to the claims are withdrawn. 
5. 	Applicant’s arguments on page 8 of applicant’s remarks filed on 11/20/2020 regarding rejection of claims under 35 U.S.C. 103 in view of indication of allowable subject matter in previous office action, amendments to the claims and applicant’s arguments are persuasive thus; rejection of claims under 35 U.S.C. 103 are withdrawn by the examiner and application is in condition for allowance. 


Allowable Subject Matter
6. 	Independent claims 1 and 29 are allowed over prior art of record. Dependent claims 2, 4-5, and 7-28 depend on the above-mentioned independent claim 1 are allowed by virtue of its dependency.

Examiner's statement of reasons for allowance
7.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11, and 21 are allowed in view of the prior art. 
The closest relevant prior art of Bendersky et al. (US Pub No. 2020/0052889) discloses secure and distributed provisioning of a secret required to access a secure resource. Techniques include identifying a request for a user to access a secure resource; accessing a first portion and a second portion of the secret; providing the first portion of the secret to the computing device; and providing at least the second portion of the secret to an auxiliary device physically accessible to the user. The second portion of the secret may be configured to be conveyed by the user from the auxiliary device to the computing device and combined with at least the first portion of the secret to form the secret. The first portion and the second portion of the secret, after being combined, may enable the user to access the secure resource (Bendersky, Abstract), Liu et al. (IEEE Publication “Robust Identity Verification Based on Human Acoustic Signature with BioHashing”) discloses advanced forgery and spoofing techniques are threatening the reliability of conventional biometric modalities.  Particularly, feature sets are projected onto random subspaces according to randomly generated pseudo matrices, which ensures non-linkability of hash templates across various systems; binary quantization after projection prevents recovery of original biometric data from the distorted templates. Quantitative analysis and experimental results verify that the proposed method fulfills robustness criteria, irreversibility and diversity, and meanwhile guarantees decent recognition Einberg et al. (US Pub No. 2018/0103030) discloses an access control system is described in which a primary credential device has a master key and a secondary credential device has a key derived from the master key. Both the master key and the derivative key are required to gain access to the resource protected by the access control system. If the secondary credential device is lost, misplaced, or stolen, it cannot be used to gain illicit access to the protected resource, and it can be easily replaced by providing a different secondary credential device with another key derived from the master key (Einberg, Abstract), however, the prior art taken alone or in combination fails to teach or suggest wherein the acoustic sensing device comprises: a first audio transducer, including one or more speakers; a second audio transducer, including one or more microphones; and one or more motion sensors for sensing motion including a gyroscope, accelerometer, IMU, or a combination thereof; wherein the raw acoustic signals are detected by an output audio signal via the one or more speakers and receiving an input audio signal based on a reflection of output audio signal on the user via the one or more microphones; identifying one or more biometric acoustic signals derived from the one or more raw acoustic signals; generating a biometric signal input of the one or more biometric acoustic signals and one or more biometric image signals; applying a machine learning model to conduct feature extraction of the biometric signal input having one or more biometric acoustic signals and one or more biometric image signals; generating a biometric user signature of the user from the machine learning model; performing a privacy preserving hashing function to the biometric user signature to generate a hashed biometric user signature;, in combination with the rest of the claim 1 limitations and independent claim 29 recite, one or more biometric acoustic signals; generating a biometric signal input of the one or more biometric acoustic signals; applying a machine learning model to conduct feature extraction of the biometric signal input having one or more biometric acoustic signals; generating a biometric user signature of the user from the machine learning model; performing one or more privacy preserving hashing functions to the biometric user signature to generate a 
Dependent claims 2, 4-5, and 7-28 depend on the above-mentioned independent claim 1 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

8.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/            Primary Examiner, Art Unit 2437